DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 28, and the species elections in the reply filed on March 5, 2021 is acknowledged.  The species election requirements are hereby withdrawn in view of the art cited below.  The traversal is on the ground(s) that three would not be a serious burden in examining Group I through III because the gel and foam sanitizers include overlapping features.  (Remarks, 3, March 5, 2021.)  
This is not found persuasive because even though inventions are related the claims are directed to two distinct types of formulations, which require different searches.  The examination burden arises because searching for the components that attain the foam does not necessarily encompass the aspects of the gel sanitizers recited in the claims and disclosed in the application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 5, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Claim Objections
Claim 11 is objected to because of the following informalities: “polyquarternium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation surfactant, and the claim also recites sodium dodecyl sulfate which is the narrower statement of the range/limitation.  

Claim 12 recites the broad recitation antimicrobial phytochemicals and antimicrobial essential oils, and the claim also recites “agarwood oil,…vetiver oil” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12-14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 20080051314).
Regarding claims 1, 3-8, and 28, Wenzel teaches preparing foaming liquid cleansing compositions that have a sufficient viscosity to maintain particles suspended in the cleanser (title; abstract; paras. 0003-04, 0010, 0012, 0032, 0071-72, 0076; claims 1-21). The compositions comprise a foaming agent, nonionic surfactants (paras.0014-21), skin benefit agents such as those in claims 7, 8, and 12-14 in encapsulated and/or in unencapsulated form (paras.0038-43), including specifically antimicrobials in encapsulated form (paras.0039, 0044-46).  Wenzel teaches preparation of hand soaps, hand sanitizers, and “surface cleaners” (para.0010).
Wenzel does not specifically teach and example comprising disinfecting capsules with “a polymer shell comprising an antimicrobial material” as in claim 1.
prima facie obvious to one having ordinary skill in the art before the effective filing to prepare such a composition as recited in the instant claim(s). The skilled person would have been taught to do so because Wenzel teaches each of the components in claim 1, including that the “additives may be encapsulated in an encapsulant, such as a shell material…” (para.0044), and such additives include antimicrobial compounds.  

Claims 1-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 2008/0051314) as applied to claims 1, 3-8, 12-14, and 28 above, and further in view of Yeung (US 2019/0174749).
Wenzel does not specifically teach capsules comprising a polymer shell defining a hollow core that is filled, with the shell comprising an antimicrobial material at concentrations recited in claims 2 and 9-14.
Yeung teaches antimicrobial and anti-biofouling coating comprising: a hollow round colloidal structure, comprising: an active polymer shell; and an active or inert core; wherein the active polymer shell comprises one and more polymers with antimicrobial and anti-biofouling activities selected from the group consisting of polyethylenimine (PEI), functionalized chitosan (CHI), polyquaternium, poly(diallyldimethylammonium chloride) (PDDA) and polyhexamethylene biguanide (PHMD); wherein the active or inert core contains one and more disinfectants, biocides, fragrances or inert solvent; and  wherein the hollow round colloidal structure is stable for at least 3 months (title; abstract; para.0008; claim 1).  The concentration of antimicrobial material such as PEI can be 10%, 20%, etc. (paras.0071, 0079, 0085-86).  The core may comprise active agents such as those in claims 2 and 12-14 (paras. 0074, 0112-21; claims 11-15).
prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Wenzel and Yeung as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to cleansing compositions, Wenzel teaches including polymeric capsules comprising active agents on the shell and/or the core, and Yeung teaches that its compositions are “designed for a variety of applications…and other surfaces in contact with water,…solid …surfaces exposed to air” and are “capable of storing and releasing disinfectants, biocides, and fragrances” (para.0007).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615